NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            SEP 18 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
RICHARD LARA,                                    No. 13-56908

              Petitioner - Appellant,            D.C. No. 2:11-cv-04067-RGK-
                                                 DTB
  v.

KATHLEEN ALLISON, Warden,                        MEMORANDUM*

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                           Submitted September 3, 2015**
                               Pasadena, California

Before: O’SCANNLAIN, FISHER, and BYBEE, Circuit Judges.

       Richard Lara appeals the district court’s denial of his habeas corpus petition

filed under 28 U.S.C. § 2254. Lara was convicted of first degree murder,

attempted murder, and conspiracy to commit murder stemming from an altercation


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in the parking lot of a market in 2004. At trial, the court admitted statements made

by Jessie Heredia, Lara’s co-defendant and an employee at the market, to Carlos

Chavez, Heredia’s coworker. Lara’s petition contends that these statements were

testimonial and that their admission violated the Confrontation Clause of the Sixth

Amendment. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.

      Lara argues that the California Court of Appeal’s determination that

Heredia’s hearsay statements were nontestimonial was contrary to the United

States Supreme Court’s decisions in Crawford v. Washington, 541 U.S. 36 (2004),

and Davis v. Washington, 547 U.S. 813 (2006). We disagree.

      The Supreme Court has never found a statement made outside of a law

enforcement context to be testimonial. See Davis, 541 U.S. at 823 n.2 (finding it

“unnecessary to consider whether and when statements made to someone other

than law enforcement personnel are ‘testimonial’”); Michigan v. Bryant, 562 U.S.
344, 357 n.3 (2011) (same). Thus, the California Court of Appeal’s decision was

not contrary to “clearly established Federal law.” 28 U.S.C. § 2254(d)(1); see also

Murray v. Schriro, 745 F.3d 984, 997 (9th Cir. 2014).

      Furthermore, the Confrontation Clause is concerned with “testimonial”

hearsay like “formal statement[s] to government officers,” not “casual remark[s] to

an acquaintance.” Crawford, 541 U.S. at 51. Heredia’s statements to Chavez fall


                                          2
into the latter category. Heredia made the statements at issue during an

unprompted, informal conversation between coworkers at their place of

employment. Therefore, the California Court of Appeal’s conclusion that

Heredia’s statements to Chavez were nontestimonial was not “contrary to” or “an

unreasonable application” of Crawford. 28 U.S.C. § 2254(d)(1); see also

Delgadillo v. Woodford, 527 F.3d 919, 927 (9th Cir. 2008).

      Additionally, we grant Lara’s motion to expand the certificate of

appealability as to his claim that the trial court’s dismissal of Juror Number Nine

violated his Sixth Amendment rights. The California Court of Appeal’s

determination that Juror Number Nine was unable to perform his duties as a juror

was not contrary to clearly established federal law. See United States v.

Christensen, __F.3d __ , 2015 WL 5010591, at *31–39 (9th Cir. Aug. 25, 2015).

      We deny Lara’s motion to expand the certificate of appealability to include

any additional uncertified issues. See Doe v. Woodford, 508 F.3d 563, 567 (9th

Cir. 2007).

      Accordingly, we conclude that the district court properly denied Lara’s

habeas petition.

      AFFIRMED.




                                          3